Citation Nr: 0300468	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  02-08 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of 
frostbite of the feet and toes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1958 to August 
1960.

Initially, the Board of Veterans' Appeals (Board) notes 
that this matter was previously remanded to afford the 
veteran with his requested hearing before a member of the 
Board.  The record reflects that he was provided with his 
requested hearing and that this matter is now ready for 
appellate review.

The Board further notes that while a witness statement was 
provided to the regional office (RO) in July 2002, and 
that the record does not reflect the initial review of 
this evidence by the RO as required under 38 C.F.R. 
§ 20.1304(c) (2002), or a waiver of such review by the 
veteran or his representative, in view of the fact that 
the Board has decided to grant the benefit sought on 
appeal, remand for the RO's initial consideration of this 
evidence is not required.


FINDING OF FACT

A cold injury was shown in service and the evidence in 
support of the claim establishes a nexus between current 
residuals of frostbite of the feet and toes and symptoms 
in service.


CONCLUSION OF LAW

Residuals of frostbite of the feet and toes are related to 
active service.  38 U.S.C.A. §§ 1131, 5101(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).





REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that this matter has 
already been developed pursuant to the guidelines 
established in the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2002) (VCAA).  In this 
regard, the veteran was provided with Department of 
Veterans Affairs (VA) examination in December 2000 to 
determine the etiology of his claimed residuals of 
frostbite and there is no indication that there are any 
relevant outstanding records that have not been obtained 
or that have not already been addressed in documents 
contained within the claims folder.  In addition, the 
October 2001 statement of the case advised the veteran of 
the evidence that had been developed by the RO, and the 
evidence that still needed to be established in order to 
prevail on his claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Finally, since the Board has decided to 
grant the benefits sought on appeal, any failure on the 
part of VA with respect to the duty to assist and/or 
notify can not be considered prejudicial to the veteran.  
Accordingly, the Board finds that further development of 
this case is not required under the VCAA.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131.

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there 
is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102

None of the veteran's service medical records discloses 
any reference to frostbite of the feet or residuals 
thereof, however, the records do contain a single entry 
for February 1960 which notes that the veteran complained 
of sore feet.  The Board further notes that the veteran 
was apparently evaluated at this time at an aid station 
located in Budingen, Germany, and that while there was no 
specific diagnosis, the veteran's condition was treated 
with meth[y]l salicylate and phenoxybenzamine (PBZ).

A private treatment record from October 2000 reflects that 
the veteran's complaints included gout and pain in the 
toes on the right foot that had become very sensitive to 
touch.  The impression included gout and peripheral 
neuropathy.

VA medical examination in December 2000 revealed the 
veteran's reported history of sustaining frostbite to both 
feet during military service while stationed in Germany in 
1958.  At this time, he reported that he had been out on 
maneuvers in cold weather, when his feet became numb and 
painful, and he was subsequently given salve to put on his 
feet.  He further related that on his return from 
maneuvers, he went to the clinic for additional treatment.  
Since service, his complaints have consisted of numbness, 
itching, burning and stinging.  His feet would get numb 
with standing or walking, and in the winter, his feet 
would numb easily and restrict his activities.  Physical 
examination of the feet revealed that the toes were 
somewhat clawed, and that the feet and toes were cold to 
touch from the mid-foot to the toes.  There was also a 
very poor capillary return and very faint dorsalis pedis 
pulses.  The nails were thickened and deformed, and the 
skin was pale and somewhat shiny and atrophic.  The 
impression was residual effects from frostbite of both 
feet that interfered with activity.

A July 2002 written statement from the veteran's father 
reflects his recollection that when the veteran returned 
from the service, he experienced many problems with his 
feet that the veteran attributed to frostbite he sustained 
during a harsh winter while in Germany.

At the veteran's hearing before a member of the Board in 
September 2002, the veteran testified that he first had 
problems with his feet at a military training ground in 
Germany while he was with the 83rd Field Artillery 
(transcript (T.) at p. 4).  During this period, he would 
be out in the snow the majority of the day and sleep over 
night in pup tents, two men to a tent (T. at p. 4).  
Initially, he experienced itching and numbness (T. at p. 
4).  After being treated out in the field at an aid 
station where he was given some salve, he received some 
additional treatment at the regular clinic (T. at pp. 4-
5).  He thereafter had intermittent problems during and 
after service, which had more recently become worse (T. at 
p. 5).  Currently, the numbness would get so bad as to 
affect walking, and toe nails would get thick and turn 
blue (T. at p. 6).  His current medication consisted of a 
pill and an ointment (T. at p. 6).

The veteran maintained that he had primarily been in 
Alabama since service, and that he had never been exposed 
to the same kind of cold weather conditions he was exposed 
to during his service in Germany (T. at p. 7).  Except for 
two months he spent in Ohio following service, he had 
spent the majority of time since service in Alabama (T. at 
p. 9).  

While the veteran's service medical records do not 
specifically reflect treatment for frostbite of the feet 
or toes, the Board does note that the single entry of 
treatment for "sore feet" does occur while the veteran was 
stationed in Germany during the winter months of February 
1960.  The Board is also impressed by the fact that the 
veteran's treatment consisted of both methyl salicylate 
and phenoxybenzamine.  In addition, while the record 
thereafter does not reflect complaints of foot problems 
until approximately August 2000, the statement from the 
veteran's father does reflect his recollection that the 
veteran complained of various foot problems following his 
return from the service, and that he continued to complain 
of foot problems continually thereafter.  

Most importantly, the record also includes a December 2000 
VA medical opinion that noted one incident of reported 
frostbite of the feet in service and then provided a 
diagnosis of residual effects from frostbite of both feet 
that interfered with activity.  In this regard, while the 
December 2000 VA examiner clearly based his opinion at 
least in part on the report of medical history provided by 
the veteran, his opinion was also based on his evaluation 
of the veteran and there is no evidence of any post-
service exposure to extremely cold weather.

In summary, the evidence of record first very clearly 
reflects the current existence of residual effects of 
frostbite of the feet and toes.  In addition, although the 
veteran's separation examination did not reveal any 
relevant findings, the record does reveal that the veteran 
received treatment for foot problems while in Germany 
during the winter months of 1960.

Moreover, following a comprehensive examination of the 
veteran in December 2000, a VA examiner identified current 
residuals of frostbite of both feet in the context of a 
record which does not reflect any relevant pre-service or 
post-service cold exposure, and the opinion of December 
2000 is not contradicted by another medical opinion.  
Hence, giving the veteran the benefit of the doubt, the 
Board finds that the veteran has residuals of frostbite of 
the feet and toes that was incurred in service and that 
residuals continued thereafter, that there is competent 
evidence that he currently has residuals of disability, 
and that service connection for such disability is 
warranted.  


ORDER

Service connection for residuals of frostbite of the feet 
and toes is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

